         Case 1:19-cv-02950-DLF Document 1 Filed 10/01/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


NOVA OCULUS PARTNERS, LLC,
f/k/a THE EYE MACHINE, LLC
41865 Boardwalk Avenue, Suite 204
Palm Desert, CA 92211

PETER POCKLINGTON
170 Gold Canyon Drive                                Civil Action No. __________
Palm Desert, CA 92211

LANTSON E. ELDRED
74-900 Highway 111, Suite 127
Indian Wells, CA 92210

AMC HOLDINGS CO., LLC
170 Gold Canyon Drive
Palm Desert, CA 92211

             Plaintiffs,

vs.

U.S. FOOD AND DRUG ADMINISTRATION,

      Civil Process Clerk
      Office of the United States Attorney for the
      District of Columbia
      555 Fourth Street, NW
      Washington, DC 20530,

      William Barr
      Attorney General of the United States
      950 Pennsylvania Ave., NW
      Washington, DC 20530-0001

      U.S. Food and Drug Administration
      Division of Freedom of Information
      Office of the Executive Secretariat, OC
      5630 Fishers Lane, Room 1035
      Rockville, MD 20857

             Defendant.
                      COMPLAINT FOR INJUNCTIVE RELIEF
                           (Freedom of Information Act)
            Case 1:19-cv-02950-DLF Document 1 Filed 10/01/19 Page 2 of 6



       For their complaint against the United States Food and Drug Administration (“FDA”),

Plaintiffs allege as follows:

       1.      This is an action under the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, to enjoin the FDA from improperly withholding agency records and to order the

production of all improperly withheld agency records.

       2.      The records are responsive to Plaintiffs’ FOIA Request (“Request”) submitted to

the FDA and modified as detailed below.

       3.      The FDA has failed to produce such responsive records.

                                             Parties

       4.      Plaintiffs Nova Oculus Partners, LLC, f/k/a The Eye Machine, LLC and AMC

Holdings Co., LLC are corporations incorporated in Delaware with principal place of business in

California. Plaintiffs Peter Pocklington and Lantson E. Eldred are individuals with residence in

California.

       5.      The FDA is an agency of the United States of America under 5 U.S.C. § 552(f)(1)

and 5 U.S.C. § 551(1).

                                    Jurisdiction and Venue

       6.      This Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 552(a)(4)(B).

       7.      Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                          Background

       8.      On July 15, 2019, Plaintiffs submitted the Request to the FDA via facsimile and

Federal Express. A true and correct copy of the Request is attached as Exhibit 1.




                                                2
             Case 1:19-cv-02950-DLF Document 1 Filed 10/01/19 Page 3 of 6



        9.       On July 19, 2019, Paula Rohde, Senior Freedom of Information Specialist, Office

 of the Executive Secretariat, Division of Freedom of Information at the FDA, called Plaintiffs’

 counsel and requested releases from Plaintiffs. On July 22, 2019 at 6:37 PM EDT, Plaintiffs’

 counsel sent Plaintiffs’ signed releases to Ms. Rohde. A true and correct copy of the e-mail and

 releases are attached as Exhibit 2.

        10.      On July 23, 2019, Ms. Rohde acknowledged receipt of the same. A true and

 correct copy of the e-mail correspondence is attached as Exhibit 3. The FDA did not assign a

 reference number to Plaintiffs’ Request at that time as required.

        11.      In August 2019, Plaintiffs’ counsel spoke with Paula Rohde regarding potential

 modification of Plaintiffs’ Request based on the database systems available to the FDA. On

 August 27, 2019, Plaintiffs’ counsel spoke with Katherine Yulle in the FDA Freedom of

 Information Office regarding modification of the Request.

        12.      On September 3, 2019 at 7:45 PM EDT, as directed by Ms. Yulle, Plaintiffs’

 counsel sent the modified Request by email to the FDA Freedom of Information Office. A true

 and correct copy of the email and modified Request are attached as Exhibit 4. The modified

 Request, which is the Request at issue, seeks the following records:

1.    All emails from any and all of Kesia Alexander’s email accounts, from the period of
      January 1, 2013 through the present, referencing:

        a.   Nova Oculus Partners, LLC
        b.   The Eye Machine, LLC
        c.   Peter Pocklington
        d.   Lantson E. Eldred
        e.   AMC Holdings Co., LLC
        f.   macular degeneration
        g.   AMD

 2.     All emails from any and all of Elvin Ng’s email accounts (including
        Elvin.Ng@fda.hhs.gov), from the period of January 1, 2013 through the present,
        referencing:



                                                  3
          Case 1:19-cv-02950-DLF Document 1 Filed 10/01/19 Page 4 of 6



     a.   Nova Oculus Partners, LLC
     b.   The Eye Machine, LLC
     c.   Peter Pocklington
     d.   Lantson E. Eldred
     e.   AMC Holdings Co., LLC
     f.   macular degeneration
     g.   AMD

3.   All emails from any and all of Bradley Cunningham’s email accounts, from the period of
     January 1, 2013 through the present, referencing:

     a.   Nova Oculus Partners, LLC
     b.   The Eye Machine, LLC
     c.   Peter Pocklington
     d.   Lantson E. Eldred
     e.   AMC Holdings Co., LLC
     f.   macular degeneration
     g.   AMD

4.   All emails from any and all of John R. Doucet’s email accounts, from the period of
     January 1, 2013 through the present, referencing:

     a.   Nova Oculus Partners, LLC
     b.   The Eye Machine, LLC
     c.   Peter Pocklington
     d.   Lantson E. Eldred
     e.   AMC Holdings Co., LLC
     f.   macular degeneration
     g.   AMD

5.   All emails from any and all of Maureen L. Dreher’s email accounts, from the period of
     January 1, 2013 through the present, referencing:

     a.   Nova Oculus Partners, LLC
     b.   The Eye Machine, LLC
     c.   Peter Pocklington
     d.   Lantson E. Eldred
     e.   AMC Holdings Co., LLC
     f.   macular degeneration
     g.   AMD

6.   All emails from any and all of Leonid Livshitz’s email accounts (including
     Leonid.Livshitz@fda.hhs.gov), from the period of January 1, 2013 through the present,
     referencing:

     a. Nova Oculus Partners, LLC
     b. The Eye Machine, LLC
     c. Peter Pocklington


                                             4
               Case 1:19-cv-02950-DLF Document 1 Filed 10/01/19 Page 5 of 6



          d.   Lantson E. Eldred
          e.   AMC Holdings Co., LLC
          f.   macular degeneration
          g.   AMD

7.        All emails from any and all of Alexander Beylin’s email accounts (including
          Alexander.Beylin@fda.hhs.gov), from the period of January 1, 2013 through the present,
          referencing:

          a.   Nova Oculus Partners, LLC
          b.   The Eye Machine, LLC
          c.   Peter Pocklington
          d.   Lantson E. Eldred
          e.   AMC Holdings Co., LLC
          f.   macular degeneration
          g.   AMD

See id.

          13.      On September 9, 2019, the FDA sent via email an acknowledgement letter and

assigned the Request Reference No. 2019-8255. See Exhibit 5.

          14.      Plaintiffs’ Request, which was submitted on July 15, 2019, was tolled only once

for three business days when the FDA requested additional information on Friday, July 19, 2019

and received such information after business hours on Monday, July 22, 2019. Accordingly, the

FDA has not made a determination on the Request within the time limits prescribed by FOIA, 5

U.S.C. § 552(a)(6)(A)(i). See also 5 U.S.C. § 552(a)(6)(A)(ii)(I).

                         COUNT I - FAILURE TO COMPLY WITH FOIA

          15.      Plaintiffs incorporate each of the foregoing paragraphs of this Complaint.

          16.      Pursuant to FOIA, 5 U.S.C. § 552(a), Plaintiffs have a statutory right to access the

requested agency records.

          17.      The FDA has failed to comply with the time limits prescribed by FOIA, 5 U.S.C.

§ 552(a)(6)(A)(i).




                                                    5
            Case 1:19-cv-02950-DLF Document 1 Filed 10/01/19 Page 6 of 6



       18.     The FDA, by and through its component agencies, has improperly withheld

agency records responsive to Plaintiffs’ Request.

                                        Prayer for Relief

       WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment for

Plaintiffs and award the following relief:

       a.      Enjoin the FDA from withholding the requested records and order the FDA to

               produce those records to Plaintiffs in accordance with FOIA, 5 U.S.C. § 552;

       b.      Expedite the proceedings in this action;

       c.      Award Plaintiffs their costs and attorney’s fees reasonably incurred in this action,

               pursuant to 5 U.S.C. § 552(a)(4)(E); and

       d.      Award Plaintiffs such other and further relief as the Court may deem just and

               proper.



                                                     Respectfully submitted,


October 1, 2019
                                                     /s/ Lisa Norrett Himes
                                                     Lisa Norrett Himes (DC Bar No. 464089)
                                                     Rogers Joseph O’Donnell, PC
                                                     875 15th Street, NW, Suite 725
                                                     Washington, DC 20005
                                                     Tel: (202) 777-8950
                                                     Fax: (202) 347-8429
                                                     lhimes@rjo.com



                                                     Attorney for Plaintiffs




                                                 6
